       Case 2:19-cr-00157-TLN Document 61 Filed 05/05/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700
     F: (916) 498-5710
 6   Christina_sinha@fd.org
 7
     Attorneys for Defendant
 8   XAVIER SPEROPOULOS

 9
                               IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA, )                    Case No. 2:19-CR-157-TLN
                                )
13              Plaintiff,      )                    STIPULATION AND ORDER TO CONTINUE
14                              )                    JUDGMENT & SENTENCING AND MODIFY
                   vs.          )                    PRESENTENCE REPORT SCHEDULE
15                              )
        XAVIER SPEROPOULOS,     )                    Date: June 4, 2020
16                              )                    Time: 9:30 A.M.
               Defendant.       )                    Judge: Hon. Troy L. Nunley
17                              )
18
19          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United

20   States Attorney, through Grant Rabenn, Assistant United States Attorney, counsel for Plaintiff,

21   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,

22   counsel for Defendant Xavier Speropoulos, that the Judgment & Sentencing date may be

23   continued from June 4, 2020 to August 6, 2020 at 9:30 a.m. The parties further stipulate that the

24   currently set presentence report disclosure schedule can be modified to reflect the changed

25   Judgment and Sentencing date.

26          Though a resolution has been reached, the defense requires additional time for further

27   investigation and preparation for sentencing purposes. Defense counsel believes that failure to

28
      Stipulation and Order to Continue Judgment          -1-     United States v. Speropoulos, 2:19-cr-00157-TLN
      and Sentencing and Modify Presentence Report
      Schedule
       Case 2:19-cr-00157-TLN Document 61 Filed 05/05/20 Page 2 of 3


 1   grant the above-requested continuance would deny her the reasonable time necessary for

 2   effective preparation, taking into account the exercise of due diligence. The government does

 3   not object to the continuance. Therefore, the parties respectfully request the Court to continue
 4   the Judgment and Sentencing date to August 6, 2020, and to set a new presentence report
 5   disclosure schedule.
 6                                                   Respectfully submitted,
 7                                                   HEATHER E. WILLIAMS
 8                                                   Federal Defender

 9
     Date: May 4, 2020                               /s/ Christina Sinha
10                                                   CHRISTINA SINHA
                                                     Assistant Federal Defender
11                                                   Attorneys for Defendant
12                                                   XAVIER SPEROPOULOS

13
14   Date: May 4, 2020                               MCGREGOR W. SCOTT
                                                     United States Attorney
15
16                                                   /s/ Grant Rabenn
                                                     GRANT RABENN
17                                                   Assistant United States Attorney
                                                     Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Judgment       -2-     United States v. Speropoulos, 2:19-cr-00157-TLN
      and Sentencing and Modify Presentence Report
      Schedule
       Case 2:19-cr-00157-TLN Document 61 Filed 05/05/20 Page 3 of 3


 1                                                   ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated: May 5, 2020
                                                               Troy L. Nunley
 8
                                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Judgment       -3-     United States v. Speropoulos, 2:19-cr-00157-TLN
      and Sentencing and Modify Presentence Report
      Schedule
